Citation Nr: 0100584	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-13 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

REMAND

The veteran had active duty from March 1959 to March 1963 and 
from March 1965 to March 1981.

During the course of a November 2000 hearing on appeal, the 
veteran, by way of his representative, raised the issues of 
entitlement to increased disability evaluations for the 
residuals of left shoulder injuries and a left knee 
disability.  It was pointed out that some of the veteran's 
service medical records had apparently not been secured.  The 
veteran indicated that he had an appointment with a private 
physician scheduled for later in November 2000.

In Harris v. Derwinski, 1 Vet. App. 180 (1991), the United 
States Court of Appeals for Veterans Claims stated that, when 
two issues are "inextricably intertwined," a decision on one 
issue would have a significant impact on a claim for the 
second issue.  The Board of Veterans' Appeals (Board) 
believes that, in light of the Harris decision, the question 
of the veteran's possible entitlement to increased disability 
evaluations for the residuals of left shoulder injuries and a 
left knee disability, should be resolved prior to final 
appellate consideration of the issue of his entitlement to a 
total rating for compensation purposes based on individual 
unemployability.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development: 

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for any of his service-
connected disabilities in recent years.  
After securing any necessary 
authorization, the RO should secure 
copies of all pertinent treatment reports 
identified by the veteran which are not 
currently of record.  All records 
obtained should be associated with the 
claims file.

2.  The RO should make another attempt to 
secure any additional service medical 
records through all official channels.  
In addition, the RO should obtain the 
veteran's Chapter 31 vocational 
rehabilitation folder and associate it 
with the claims file.

3.  Upon completion of the above, the 
veteran should be afforded a VA examination 
by an orthopedist to determine the current 
extent and severity of the veteran's left 
shoulder and left knee disabilities.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examining orthopedist should identify 
the limitation of activity imposed by the 
disabling conditions, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of disability upon his ordinary 
activity.  An opinion should be provided 
regarding whether pain significantly limits 
functional ability during flare-ups or with 
extended use. Voyles v. Brown, 5 Vet. App. 
451, 453 (1993).  It should be noted whether 
the clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner also 
should indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
REMAND, must be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

4.   The RO should consider whether 
additional development pursuant to the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is appropriate.

5.  The RO should then review the 
veteran's claim for a total rating for 
compensation purposes based on individual 
unemployability.  If this benefit sought 
on appeal is not granted, the veteran and 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of all evidence 
received subsequent to the October 1999 
supplemental statement of the case.  They 
should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




